DETAILED ACTION
This Office Action is in response to Application 17/301,640 filed on 04/09/2021.
In the instant application, claims 1, 11 and 19 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 04/09/2021 are acceptable.
Allowable Subject Matter
  Claims 1-20 are allowable if the claim rejections under 35 U.S.C. 112(b) are resolved.
Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a system and a non-transitory computer-readable storage medium for retrieving, in a first application using one or more processors, a user profile in which the user profile includes a user ID, and the first application includes a first application interface. The systems and methods further include detecting user selection, in the first application interface, of a sync command to a second application, in which the second application includes an executable script associated with the user ID, retrieving the executable script in response to the detecting the user selection of the sync command, integrating the executable script into an HTML, interface associated with the user profile, and generating a two-dimensional graphical component in response to the integration of the executable scrip
Independent claims 1, 11 and 19 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, can be found: Muller (US 2015/0134433) teaches a method regarding a social referrals platform. The platform may generate a communication including an invitation for a deal and a link to a web page. The platform may transmit the communication via email or posting to one or more social media platforms or both. Further, the platform may receive an indication that a customer user has visited the web page. The platform may also receive an indication that the customer user has accepted a set of permissions for one or more of the social media platforms. The platform may then transmit a web page including a like or follow button and a share button, wherein the buttons are related to the deal. The platform may receive indications that the customer user has pressed the buttons. The platform may transmit the deal for the customer user based on the receipt of the share button indication. Livingston et al. (US 2014/0278941) teaches a system is disclosed that records a user's interactions with online ads, and that detects associations between these interactions and subsequent purchases (such as in-store purchases). The system may include a mobile application that tracks the ad interactions and purchase events. Users control whether the associations between the purchases and ad interactions are divulged to an ad serving entity or any other entity. In return for divulging the associations, the user may be offered compensation. The system enables the ad serving entity to bill the advertiser on a pay-per-purchase basis, and enables advertisers to obtain clear and specific performance indicators for their ads. Martin-Cocher et al. (US 2010/0211457) teaches a method for tracking of interactive events related to electronic advertisements. An application running on the network provides a listing of interactive capabilities to a tracking application, also running on the network. The tracking application identifies interactive events of interest and assigns event codes to these events. During operation, the application reports these events to the tracking application.
However Muller, Livingston and Martin-Cocher do not teach or suggest the particular combination of steps or elements as recited in the independent claims 1, 11 and 19.  For example, the prior arts do not teach or suggest the steps of: “retrieving, in a first application using one or more processors, a user profile, the user profile comprising a user ID and the first application comprising a first application interface; detecting user selection, in the first application interface, of a sync command to a second application, the second application comprising an executable script associated with the user ID; retrieving the executable script in response to the detecting the user selection of the sync command; integrating the executable script into an HTML interface associated with the user profile; and generating a two-dimensional graphical component in response to the integration of the executable script.” 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 10, 13, 17 and 20: These claims recite the limitation "the at least one field use parameter and the at least one event type parameter …" There is insufficient antecedent basis for these limitations in the claim. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174